Exhibit United Air Lines, Inc. and Subsidiary Companies Computation of Ratio of Earnings to Fixed Charges and Ratio of Earnings to Fixed Charges and Preferred Stock Dividend Requirements (In millions) Nine Months Ended September30, 2009 2008 Earnings (loss): Adjusted (e) Loss before income taxes & adjustments for minority interest and equity earnings of affiliates $ (452 ) $ (4,100 ) Add (deduct): Fixed charges, from below 667 647 Amortization of capitalized interest 2 1 Distributed earnings of affiliates 2 1 Minority interest (1 ) (2 ) Interest capitalized (8 ) (16 ) Earnings (loss) as adjusted $ 210 $ (3,469 ) Fixed charges: Interest expensed and capitalized and amortization of debt discounts and issuance costs (a) $ 414 $ 427 Portion of rental expense representative of the interest factor 253 220 Fixed charges, as above 667 647 Preferred stock dividend requirements (pre-tax) (b) - 3 Fixed charges including preferred stock dividends $ 667 $ 650 Ratio of earnings to fixed charges (c ) (d ) Ratio of earnings to fixed charges and preferred stock dividend requirements (c ) (d ) (a) Amortization of debt discounts includes amortization of fresh-start valuation discounts. (b) The Company had an immaterial tax rate in the 2008 period and did not adjust its preferred stock dividends. (c) Earnings were inadequate to cover fixed charges by $457 million for the nine months ended September 30, 2009. (d) Earnings were inadequate to cover both fixed charges and fixed charges and preferred stock dividend requirements by $4.1 billion for the nine months ended September 30, 2008. (e) In accordance with a new accounting standard that became effective January 1, 2009, the amounts reported for 2008 have been retrospectively adjusted. Retrospective adoption was required as discussed in Note 2, “New Accounting Pronouncements,” in Combined Notes to Condensed Consolidated Financial Statements (Unaudited).
